Exhibit 10.1

 

SHARE PURCHASE/ EXCHANGE AGREEMENT

 

This Share Purchase/ Exchange Agreement (the “Agreement”), is made and entered
into as of July 10, 2019, by and among Jialijia Group Corporation Limited, a
Nevada corporation (the “Parent”), Huazhongyun Group Co., Limited, a Hong Kong
company (the “Company”), and Jin Na, the sole shareholder of the Company
(“Shareholder”). The Parent, Shareholder and Company are sometimes hereinafter
collectively referred to as the “Parties” and each individually as a “Party.”

 

RECITALS

 

WHEREAS, the Company has issued an aggregate of 10,000 ordinary shares, issued
and outstanding (the “Company Shares”), 100% of which are held by the
Shareholder;

 

WHEREAS, the Company owns 6,000,000 shares (the “Parent Shares”) of common stock
of the Parent, which represent approximately 82% of the shares of the Parent’s
common stock, issued and outstanding, par value $0.001 per share;

 

WHEREAS, the Shareholder has agreed to sell and transfer all of the Company
Shares the Shareholder owns to the Parent in exchange for all of the Parent
Shares (“Transaction”);

 

WHEREAS, the Parties have determined that it is desirable and in the best
interests of the Parties to effect this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

PURCHASE/EXCHANGE OF COMPANY SHARES

 

1.1. Share Purchase/ Exchange. At the Closing, the Shareholder shall transfer,
convey, assign and deliver to the Parent all of its Company Shares free and
clear of all Liens and simultaneously the Company shall transfer, convey, assign
and deliver to the Shareholder all of the Parent Shares, free and clear of all
Liens.

 

1.2. Closing. The closing (the “Closing”) of the Transaction contemplated by
this Agreement, shall take place at the New York offices of Sichenzia Ross
Ference LLP in commencing upon the satisfaction or waiver of all conditions and
obligations of the Parties to consummate the Transaction (other than conditions
and obligations with respect to the actions that the respective Parties will
take at the Closing) on a date as the Parties shall mutually agree (the “Closing
Date”).

 

1.3. Change of the Registration Records. After the Closing and within a period
of reasonable and practicable time, the Shareholder shall cause the Company to
amend its registration record to reflect that the Parent will own 100% of the
issued and outstanding Company Shares and the Company shall cause the Parent to
update its shareholder list to reflect the Shareholder’s ownership of the Parent
Shares.

 



1

 

 

ARTICLE 2

REPRESENTATIONS OF THE SHAREHOLDER

 

The Shareholder represents and warrants to the other Parties as follows:

 

2.1. Power and Authority. All acts required to be taken by the Shareholder to
enter into this Agreement and to carry out the Transaction have been properly
taken. The obligations of the Shareholder under this Agreement constitute legal,
valid and binding obligations of the Shareholder, enforceable against the
Shareholder in accordance with the terms hereof.

 

2.2. No Conflicts. The execution and delivery of this Agreement by the
Shareholder (i) will not require the consent of any Governmental Entity under
any Laws; (ii) will not violate any Law, regulations or ordinances applicable to
such Shareholder; and (iii) will not violate or breach any contractual
obligations of such Shareholder based on any Contract to which the Shareholder
is a party and which prohibits the Transaction contemplated hereby.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the other Parties that:

 

3.1. Organization, Standing and Corporate Power. The Company is duly organized,
validly existing and in good standing under the Laws of Hong Kong.

 

3.2. Capital Structure of the Company. As of the date of this Agreement, all
outstanding shares of common stock of the Company are duly authorized, validly
issued, fully paid and non-assessable and not subject to preemptive rights. As
of the date hereof, the Shareholder of the Company owns 100% of the Company
Shares issued and outstanding and there is no outstanding securities convertible
into common stock of the Company. Within a reasonable and practicable period of
time of the Closing, the Company shall update its book to reflect the Parent as
the sole holder and owner of the Company Shares purchased or exchanged pursuant
to this Agreement.

 

3.3. Governmental Authorization. No consent, approval, Order or authorization
of, or registration, declaration or filing with, or notice to, any Governmental
Entity, is required in connection with the execution and delivery of this
Agreement or the consummation of the Transaction contemplated hereby.

 



2

 

 

3.4. Tax Returns and Tax Payments. The Company has properly filed all Tax
Returns required to be filed and has paid all Taxes shown thereon to be due. To
the Company’s Knowledge, all Tax Returns previously filed are true and correct
in all Material respects.

 

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

 

3.5. Properties. The Company has valid land use rights for all real property
that is Material to its business and good, clear and marketable title to all the
tangible properties and tangible Assets reflected in the latest consolidated
financial statements (the “Consolidated Financial Statements”) as being owned by
the Company or acquired after the date thereof which are, individually or in the
aggregate, Material to their business (except properties sold or otherwise
disposed of since the date thereof in the ordinary course of business). Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases of which the Company is in compliance,
are not reasonably be expected to result in a Material Adverse Effect on the
Company. A list of Material Assets is set forth in Exhibit A attached hereto.

 

3.6. Reserved.

 

3.7. Undisclosed Liabilities. The Company has no liabilities or monetary
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise).

 

3.8. Good Title. The Shareholder is the record and beneficial owner, and has
good and marketable title to its Shares, with the right and authority to sell
and deliver such Company Shares to the Parent as provided herein. Upon
registering the Parent as the new owner of the Shareholder’s Company Shares in
the share register of the Company, the Parent shall receive good title to such
Company Shares, free and clear of all Liens.

 

3.9. No Conflicts. The execution and delivery of this Agreement by the Company
(i) will not violate any Law, regulations or ordinances applicable to the
Company; and (ii) will not violate or breach any contractual obligations of the
Company based on any Contract to which the Company is a party and which
prohibits the Transaction contemplated hereby.

 



3

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

The Parent hereby represents, warrants, covenants and agrees as follows:

 

4.1. Organization, Standing and Corporate Power. The Parent is a Nevada
corporation duly organized, validly existing and in good standing under the laws
of Nevada. The Parent is not in violation of any provisions of its memorandum or
articles of association. No consent, approval or agreement of any individual or
entity is required to be obtained by the Parent in connection with the execution
and performance by the Parent of this Agreement or the execution and performance
by the Parent of any agreements, instruments or other obligations entered into
in connection with this Agreement.

 

The Parent has full power and authority to carry out the Transaction provided
for in this Agreement, and this Agreement constitutes the legal, valid and
binding obligations of the Parent, enforceable in accordance with its terms. The
execution and delivery of this Agreement by the Parent and the consummation of
the Transaction contemplated by this Agreement will not result in any Material
violation of the Parent’s memorandum or articles of association or any
applicable Law.

 

4.2. Compliance. The Parent has complied with, is not in violation of, and has
not received any notices of violation of any federal, state, local or foreign
Law, judgment, decree, injunction or order, applicable to it, with respect to
the conduct of its business or the ownership or operation of its business.

 

4.3. Tax Liabilities. The Parent has properly filed all Tax Returns required to
be filed and has paid all Taxes shown thereon to be due. To the Parent’s
Knowledge, all Tax Returns previously filed are true and correct in all Material
respects.

 

4.4. Undisclosed Liabilities. The Parent has no liabilities or monetary
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise) except for
such liabilities or obligations reflected or reserved against in the Parent’s
Financial Statements.

 

4.5. Good Title. The Company is the record and beneficial owner, and has good
and marketable title to the Parent Shares, with the right and authority to sell
and deliver such Parent Shares to the Shareholder as provided herein.

 

ARTICLE 5

CLOSING DELIVERIES

 

5.1. Deliveries from the Company. On the Closing Date, the Company shall deliver
or cause to be delivered to the Shareholder the stock certificates representing
the Parent Shares with an appropriate signature medallion guarantee, stock power
or such other proof of ownership as shall be reasonably acceptable to the
Shareholder.

 

5.2. Deliveries from the Shareholder. On the Closing Date, the Shareholder shall
deliver or cause to be delivered to the Parent the stock certificates
representing the Shareholder’s Company Shares with an appropriate signature
medallion guarantee, stock power or such other proof of ownership as shall be
reasonably acceptable to the Parent.

 



4

 

 

ARTICLE 6
TERMINATION

 

6.1. Termination. This Agreement may be terminated and rescinded at any time
prior to the Closing Date:

 

(i) by either the Company or Parent, if the other Party (which, in the case of
Company, shall mean the Company or any Shareholder) has breached any
representation or warranty set forth in this Agreement and such breach has
resulted or can reasonably be expected to result in a Material Adverse Effect on
such other Party or would prevent or Materially delay the consummation of the
Transaction; or

 

(ii) by any Party, if a permanent injunction or other Order by any court which
would make illegal or otherwise restrain or prohibit the consummation of the
Transactions shall have been issued and shall have become final and
non-appealable;

 

6.2. Notice of Termination. Any termination of this Agreement under Section 7.1
will be effective immediately upon by the delivery of written notice of the
terminating Party to the other Parties hereto specifying with reasonable
particularity the reason for such termination.

 

ARTICLE 7

MISCELLANEOUS

 

7.1. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties relating to the subject matter hereof, superseding any and all prior or
contemporaneous oral and prior written agreements, understandings and letters of
intent. This Agreement may not be modified or amended nor may any right be
waived except by a writing which expressly refers to this Agreement, states that
it is a modification, amendment or waiver and is signed by all Parties with
respect to a modification or amendment or the Party granting the waiver with
respect to a waiver. Neither course of conduct or dealing nor trade custom or
usage shall modify any provisions of this Agreement.

 

7.2. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transaction contemplated hereby is not affected in any manner adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible, in a mutually acceptable manner, to the end that
the Transaction is fulfilled to the extent possible.

 

7.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Nevada.

 

7.4. Parties in Interest. This Agreement shall be binding upon and inure to the
benefits of the Parties hereto.

 



5

 

 

7.5. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
Party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any Party
hereto, each other Party hereto shall re-execute original forms hereof and
deliver them in person to all other Parties.

 

7.6. Independent Nature of Each Party’s Warranties and Representations. The
various representations and warranties set forth in this Agreement or in any
other writing delivered in connection therewith shall survive the Closing.

 

ARTICLE 8
DEFINITIONS

 

The following terms, as used in the Agreement, have the following meanings:

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Assets” shall mean all of the assets, properties, businesses and rights of such
Person of every kind, nature, character and description, whether real, personal
or mixed, tangible or intangible, accrued or contingent, or otherwise relating
to or utilized in such Person’s business, directly or indirectly, in whole or in
part, whether or not carried on the books and records of such Person, and
whether or not owned in the name of such Person or any Affiliate of such Person
and wherever located.

 

“Closing” shall have the meaning set forth in Section 1.2 of the Agreement.

 

“Closing Date” shall have the meaning set forth in Section 1.2 of the Agreement.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Share(s)” shall have the meaning set forth in the Recitals of the
Agreement.

 

“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound

 

“Electronic Delivery” shall have the meaning set forth in Section 7.5 of the
Agreement.

 

“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, local,
domestic or foreign.

 

“Knowledge” means the actual knowledge of the officers of a party, and knowledge
that a reasonable person in such capacity should have after due inquiry.

 



6

 

 

“Law” means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Governmental Entity.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interests or encumbrance of any kind in respect to such asset, other
than any encumbrances created by the Parent.

 

“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
Materiality in that instance.

 

“Material Adverse Effect” means, with respect to any Person or Party, a material
adverse effect on the condition (financial or otherwise), business, Assets,
liabilities or the reported or reasonably anticipated future results or
prospects of such Person taken as a whole; provided, however, that any adverse
change, event, development or effect arising from or relating to any of the
following shall not be taken into account in determining whether there has been
a Material Adverse Effect: (a) general business or economic conditions, (b)
national or international political or social conditions, including the
engagement by Hong Kong in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon Hong Kong, or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of Hong Kong, (c) financial, banking, or securities markets (including
any disruption thereof and any decline in the price of any security or any
market index), (d) changes in generally accepted accounting principles, (e)
changes in laws, rules, regulations, orders, or other binding directives issued
by any Governmental Entity or (f) the taking of any action required by this
Agreement and the other agreements contemplated hereby.

 

“Order” means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
Governmental Entity.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Parent Board” shall have the meaning set forth in Section 4.5 of the Agreement.

 

“Parent Ordinary Shares” shall have the meaning set forth in the Recitals.

 

“Party” or “Parties” shall have the meaning set forth in the Preamble.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

 

“Shareholder” shall have the meaning set forth in the Preamble.

 

“Tax” or “Taxes” shall have the meaning set forth in Section 3.4 of the
Agreement.

 

“Tax Return(s)” shall have the meaning set forth in Section 3.4 of the
Agreement.

 

“Transaction” shall have the meaning set forth in the Recitals.

 

[Remainder of this page intentionally left blank.]

 



7

 

 

[SIGNATURE PAGE TO THE SHARE EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



  PARENT: Jialijia Group Corporation Limited       By: /s/ Jin Na   Name: Jin Na
  Title: Chief Executive Officer       COMPANY: Huazhongyun Group Co., Limited  
    By: /s/ Jin Na   Name: Jin Na   Title: Sole Director and Shareholder      
SHAREHOLDER: Jin Na       By: /s/ Jin Na                Name: Jin Na

 



8

 

 

Exhibit A


 

Material Assets

 

Not applicable

 

 

9

 



